DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/19/2022, have overcome the following rejections:
the rejection of Claims 1-20  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to amending the claims to remove the indefiniteness.  
the rejection of Claims 1-6, 8-10 and 13-17 under 35 U.S.C. 103 over Bunker et al in view of Jewell et al (US 6582553) with the evidence of  Hou, Weinstein and Satyavolu et al due to incorporating allowable subject matter into the independent claims.
The rejection of Claims 11-12 and 18 under 35 U.S.C. 103 over Bunker et al in view of Jewell et al and further in view of Mazzarella et al for reasons given above.
Therefore, said rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made as detailed herein.
	The nonstatutory Double Patenting rejection over U.S. Patent No. 10669675 is maintained, but has been modified to address the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “highly refined wood cellulose is included in the at least one ply.”  It is not clear if the “highly refined wood cellulose” is the highly refined wood cellulose that is the bond strengthening agent in Claim 1 or additional highly refined wood cellulose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-12 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, 13-20, 22-29 and 31-36 of U.S. Patent No. 10669675. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite the limitations of the instant claims, although in different combinations.  Patent claims 1-2 and 4-9 include or overlay the limitations of instant Claims 1-3, 6-12 and 21 (first alternative).  Patent claims 10-11 and 13-18 include or overlay the limitations of instant Claims 1-3, 6-12 and 22 (second alternative).  Patent claims 19-20 and 22-27 also include or overlay the limitations of instant Claims 1-3, 6-12 and 21 (first alternative).  Patent claims 28-29 and 31-36 also include or overlay the limitations of instant Claims 1-3, 6-12 and 22 (second alternative).  Any additional limitations in the Patent Claims make them a species of the instant claims.  It would have been obvious to one of ordinary skill in the art to rearrange the limitations of the patent and, excluding the additional limitations regarding the content of oat hulls, obtain the claimed invention.

Allowable Subject Matter
Claims 13-15 and 17-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach a method of making a paperboard product as claimed comprising refined oat hulls included in at least one ply in an amount of about 5% to about 15% of the cellulose content of the at least one ply, or wherein the refined cellulose is refined oat hulls and the bond strengthening agent is highly refined wood cellulose, and having the claimed ratio of refined oat hulls to highly refined wood cellulose.  The prior art further fails to provide motivation to form a paperboard having the claimed composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748